                                                                             Motion GRANTED.



                       IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

UNITED STATES OF AMERICA                           )
                                                   )       No. 3:18-cr-00338
       v.                                          )
                                                   )       JUDGE TRAUGER
MONTAE GRAY                                        )

                 MOTION TO DISMISS CASE WITHOUT PREJUDICE

       The United States of America, through Donald Q. Cochran, United States Attorney for the

Middle District of Tennessee, and Assistant United States Attorney Juliet Aldridge, respectfully

moves this Honorable Court, pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure,

to dismiss Case No. 3:18-cr-00338 against defendant Montae Gray, without prejudice as the

defendant has passed away. A copy of the homicide report is attached as Exhibit A.



                                                   Respectfully submitted,

                                                   DONALD Q. COCHRAN
                                                   United States Attorney
                                                   Middle District of Tennessee

                                                   /s/ Juliet Aldridge
                                                   JULIET ALDRIDGE
                                                   Assistant United States Attorney
                                                   110 9th Avenue South - Suite A-961
                                                   Nashville, Tennessee 37203-3870
                                                   Telephone: 615-736-5151
